     Case 3:15-cr-02559-GPC Document 78 Filed 01/04/21 PageID.409 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                )   CASE NO.: 15-CR-2559-GPC
                                              )
12             Plaintiff,                     )   ORDER DENYING MOTION
                                              )   TO OBTAIN PRE-APPROVAL
13   v.                                       )   OF THE COURT TO LEAVE
                                              )   RESIDENCE
14   GLORIA GALAZ,                            )
                                              )
15             Defendant.                     )
                                              )
16                                            )
17                                        )
18 \ \ \
19 \ \ \
20 \ \ \
21 \ \ \
22 \ \ \
23 \ \ \
24 \ \ \
25 \ \ \
26 \ \ \
27 \ \ \
28
      Case 3:15-cr-02559-GPC Document 78 Filed 01/04/21 PageID.410 Page 2 of 2


 1         On August 6, 2020, the Court granted Defendant Gloria Galaz’s motion for
 2 compassionate release due to the risk posed to her health by COVID-19 while she
 3 was in custody. Defendant now seeks pre-approval of the Court to leave her
 4 residence and travel to Tijuana, Mexico during the holidays. Given the recent surge in
 5 COVID-19 cases in Southern California and in Mexico, the Court finds that
 6 permitting Defendant to travel outside of her home to visit family at this time would
 7 pose risks to her health similar to those that she sought to avoid when seeking release
 8 from custody.
 9         The Court therefore ORDERS that Defendant’s motion to obtain pre-
10 approval of the Court to leave her residence is DENIED.
11         IT IS SO ORDERED.
12
     Dated: January 4, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
